 213315 NLRB No. 31STEELTECH MFG.1In the absence of exceptions we adopt, pro forma, the hearingofficer's recommendations that Petitioner's remaining Objections
I(b), (e), II(f), III(i), and V(n), be overruled.2Petitioner's Objection VI(r) alleged that ``[o]n or about Novem-ber 9th, 1993, Steeltech made a unilateral change in terms and con-
ditions of employment by implementing a Code of Ethics and Busi-
ness Conduct Manual, which restricts employees' conduct while at
work and outside the plant. Also it furnishes [sic] violations if the
rules are violated.'' During the Regional Director's investigation of
this objection, the issue was narrowed to the impact and timing of
Sec. 2.1 of the ethics manual entitled ``Disclosure of Company In-
formation.''3All dates are 1993.Steeltech Manufacturing, Inc. and United Electrical,Radio & Machine Workers of America (UE),
Petitioner. Case 30±RC±5529September 30, 1994DECISION AND DIRECTION OFSECONDELECTION
BYMEMBERSDEVANEY, BROWNING, ANDCOHENThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held November 22, 1993, and the hearing officer's re-
port recommending disposition of them. Pursuant to a
petition filed on October 25, 1993, the election was
conducted pursuant to a Stipulated Election Agree-
ment. The tally of ballots shows 41 for and 43 against
the Petitioner, with 1 challenged ballot, an insufficient
number to affect the results.The Board has reviewed the record in light of theexceptions and brief, adopts the hearing officer's find-
ings and recommendations to sustain the Petitioner's
Objection VI(r) for the reasons set forth below, and
finds that the election must be set aside and a new
election ordered.1The Petitioner contends that the Employer's Code ofEthics and Business Conduct Manual (ethics manual)
prohibits employees from exercising their Section 7
right to discuss their wages and benefits and provides
for discipline for violations of the prohibition.2The Employer is a metal fabrication and paintingservices contractor and performs work almost exclu-
sively as a subcontractor to U.S. Defense Department
prime contractors. Executive Vice President Arthur
Gregg testified that Defense Department contractors
are held to strict standards of business conduct, and
that he therefore decided that the Employer should de-
velop and issue an ethics manual. Gregg assigned the
task to Human Resources Assistant Louise Barlow in
June 19933but did not establish a timetable for itscompletion.Substantial drafting and redrafting of the manual hadbeen accomplished when, in mid-September, Barlow
learned she would be transferred effective November 1
to another position with the Employer. The petition for
the election was filed on October 25. The ethics man-ual was completed and distributed to employees withtheir paychecks about November 9, at the height of the
Union organizing drive. It contained the following pro-
visions:Section 2.1 DISCLOSURE OF COMPANY IN-FORMATIONSTEELTECH's trade secrets, financial, and cer-tain administrative information are valuable assets.
Protection of this information is vital to our con-
tinued growth and our ability to compete. Under
laws, this type of information is treated as intel-
lectual property, usually in the form of informa-
tion, knowledge, or know-how, the possession of
which gives the owner some advantage over com-
petitors who do not possess it. To be protected
under law, such information must not be generally
or publicly known or must be patented or copy-
righted if publicly disclosed. STEELTECH's intel-
lectual property assets are not always of a tech-
nical nature. Typical of such nontechnical infor-
mation are:STEELTECH business, new products or researchplans.Operating or marketing plans.
Program or product sales, profits, and/or pricinginformationSalary, wage and benefits data. [Emphasis added.]Employee, customer and vendor lists.
Information regarding customer requirements,preferences or plans except where such informa-
tion is publicly available.This list covers a wide scope of STEELTECH in-formation that must be safeguarded. Such infor-
mation is usually marked with a notice that im-
poses restrictions on the need to know within
STEELTECH. However, most of what we knowabout our own jobs and the jobs of others, even
without the classifications, should remain with
STEELTECH. [Emphasis added.] If we leave theemploy of STEELTECH, our legal obligation is to
protect STEELTECH's intellectual property until
it becomes clear that it has become publicly avail-
able, or that STEELTECH no longer considers it
necessary to restrict its use. Correspondence,
printed matter, documents or records of any kind,
specific process knowledge, procedures, and spe-
cial STEELTECH ways of doing things are all the
property of and must remain within STEELTECH.Part 3 CONFLICTS OF INTERESTSection 3.1 GENERALYou have the responsibility and are expected toavoid any activity that may infer a conflict of in- 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Kinder-Care Learning Centers, 299 NLRB 1171 (1990); TexasInstruments, 236 NLRB 68 (1976), enfd. in pertinent part 599 F.2d1067 (1st Cir. 1979). See also Radisson Plaza Minneapolis, 307NLRB 94 (1992), enfd. 987 F.2d 1376 (8th Cir. 1993); Waco, Inc.,273 NLRB 746 (1984).terest. Similarly, you may not use nor discloseconfidential or proprietary information to any
outside activity. [Emphasis added.] A conflict ofinterest exists if certain of your outside interests
may adversely affect your motivation or perform-
ance.The test criteria includes not only whether you ac-tually are improperly influenced, but whether the
situation lends itself to improperly influencing
you. A conflicting interest may unconsciously in-
fluence you, and the mere existence of that inter-
est may cause the propriety of your acts to be
questioned.....
Section 3.5 RESPONSIBILITY OF EMPLOY-EES' RELATIVESYou should keep family members from doinganything that would be improper for you as an
employee to do. In addition, it is a good generalrule not to discuss STEELTECH business with
anyone, including relatives, who are not
STEELTECH employees. [Emphasis added.] Mem-bers of your immediate family should also be
asked not to discuss STEELTECH business in the
presence of others.Section 1.2.5 COMPLIANCE AND DISCIPLI-NARY ACTION....
Failure to comply with our standards will result indisciplinary action that may include reprimand;
loss of compensation, seniority, or promotional
opportunities; demotions; discharge; referral for
criminal prosecution; or reimbursement to
STEELTECH or the Government for any losses
or damages resulting from the violation. As with
all matters involving disciplinary action, principles
of fairness will apply. Any employee charged
with a violation will be afforded an opportunity to
explain their actions before disciplinary action is
taken.Disciplinary action may be taken against employ-ees who authorize or participate in actions which
are a violation.Disciplinary action may be taken against any em-ployee who has deliberately failed to report a vio-
lation.The Employer asserted a two-fold purpose forissuing the ethics manual. First, it wished to promul-
gate enforceable standards of business integrity and
honesty. It also wanted to protect salary information
which, if disclosed, would give its competitors an un-
fair advantage in bidding for government work.The hearing officer was not persuaded that the Em-ployer's reasons for prohibiting disclosure of salary in-
formation constituted sufficient business justification to
outweigh the Section 7 rights of employees to discuss
salary information with each other or with a union.
She noted that the Employer produced no examples in
which employees' disclosure of their salary informa-
tion imperiled the Employer's bidding process. She
also noted that the Employer failed affirmatively to in-
form employees of their Section 7 right to discuss sal-
ary information with each other or with a union, with-
out fear of being disciplined for doing so. Thus, she
found that employees reasonably could construe the
above-cited provisions as a prohibition against sharing
salary information with other employees or with a
union. Noting also the closeness of the vote and the
proximity of the publication of the new rules to the
date of the election, the hearing officer found that the
Employer's issuance of the rules was objectionable
conduct warranting the setting aside of the election.Although we do not agree with the hearing officerthat the ethics manual prohibits employees from dis-
cussing wages and benefits among themselves, we doagree with her that sections 2.1, 3.1, and 3.5 of the
manual have a reasonable tendency to coerce or inter-
fere with employees in the exercise of their right to
discuss wages and benefits with a union.4The rules in question expressly prohibit employeesfrom disclosing wage information to, or discussing it
with, persons not employed by Steeltech, a prohibition
that clearly encompasses union representatives. Section
2.1 includes wages, salaries, and benefits within its
definition of proprietary information and instructs em-
ployees that ``[s]alary, wage and benefits data ...

[are] STEELTECH information that must be safe-
guarded ... most of what we know about our own

jobs and the jobs of other, even [if not classified]
should remain with STEELTECH.'' Section 3.1 warns
employees that ``you may not use nor disclose con-
fidential or proprietary information to any outside ac-
tivity.'' Section 3.5 reiterates that ``it is a good general
rule not to discuss STEELTECH business with anyone,
including relatives, who are not STEELTECH employ-
ees.'' Section 1.2.5 makes clear the consequence faced
by an employee who disseminates wage information:[F]ailure to comply with our standards will resultin disciplinary action that may include reprimand;
loss of compensation, seniority, or promotional
opportunities; demotions; discharge; referral for
criminal prosecution; or reimbursement ... for
 215STEELTECH MFG.5In fact, a shift of two voters would have changed the result.any losses or damages resulting from the viola-tion. [Emphasis added.]Thus, we find that, based on this language, employeesreasonably could have felt constrained not to exercise
their right to confer with a union about wages, salaries,
and benefits.We need not rely solely on the provisions in themanual, however. We also find it significant that the
Employer issued the ethics manual during the critical
period, just 2 weeks before the election. The very tim-
ing of the manual's issuance created a heightened tend-
ency that the rules would coerce or interfere with em-ployees in the exercise of their Section 7 right to dis-
cuss their wages and benefits with the Union.We also note that the vote in the election was close.As the hearing officer pointed out, if only 3 voters in
the unit of approximately 90 had read the cited sec-tions of the manualÐand employees were likely tohave done so because the manual was distributed with
their paychecksÐand believed that consulting with the
Union about their wages and benefits would result in
disciplinary action, the laboratory conditions for the
election would have been affected.5Under all these circumstances, we find that byissuing its ethics manual effectively prohibiting em-
ployees from discussing their wages and benefits with
the Union, the Employer engaged in objectionable con-
duct. Accordingly, we sustain Petitioner's Objection
VI(r), set aside the election, and order that a new elec-
tion be conducted.[Direction of Second Election omitted from publica-tion.]